DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US 2016/0166257 in view of Holt US 6428566.
Regarding claims 1, 2, 5, 6, 11, and 19, Allen et al. discloses a method of assembling an embolization device, an embolization device for promoting clot formation in a bodily lumen (paragraph 0016) and having a contracted delivery configuration and an expanded deployed configuration (paragraph 0016), the embolization device having a stem and a plurality of flexible bristles extending radially outwardly from the stem (paragraph 0016, figure 220), the stem comprising: a first wire element (see annotated figure 223a below); a second wire element (see annotated figure 223a below); a tubular interconnect having a lumen and connecting the first wire element to the second wire element (hypotube is used to connect the segments, paragraph 0708), the first wire element and the second wire element being disposed within the lumen of the tubular interconnect (hypotube crimped over the stems of the segments, paragraph 0708), a reinforcing sleeve being fixedly disposed over at least part of the tubular interconnect and fixedly disposed over at least part of one or both of the first wire element and the second wire element and configured to extend over entire length of the tubular interconnect (1508 is a marker band which may be placed on or disposed about one or both of the stem wires to contact the wires or onto the hypotube, thereby disposed over, and connecting first and second wires, when placed onto the hypotube connection, paragraph 0708). 

    PNG
    media_image1.png
    226
    414
    media_image1.png
    Greyscale



Allen discloses a tubular interconnect, or hypotube, which has a generally stiff connection for joining between segments (paragraph 0725) and wherein a reinforcing element, or radiopaque marker, is placed over the tubular interconnect,  but fails to explicitly disclose the reinforcing element having a lower stiffness than the tubular interconnect.
Holt discloses a radiopaque marker being attached to a device by being encapsulated within heat shrink tubing 50 in order to secure the position of the radiopaque marker relative to the device (column 5, lines 56-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Allen with a reinforcing element comprising a shrink tube, as taught by Holt, to attach the radiopaque marker and secure the position of the marker on the device.  Examiner notes that shrink tubes are very flexible and deformable polymeric materials that shrink in a radial direction to contact in this case the tubular interconnect.  In combination, a shrink tube or reinforcement sleeve of Holt being placed over the entire tubular interconnect of Allen et al. would result in a reinforcement sleeve that is lower in stiffness than the stiff hypotube.   Additionally, the radiopaque markers were taught as being placed on or disposed about either one or both of the first and second wires (Allen et al., paragraph 0708) and therefore, if the marker bands are formed within a shrink tube, the shrink tube would be configured to be placed over the entire tubular interconnect and over the first and second ends of the wires, as the wires are connected within the tubular interconnect.
Regarding claim 3, Allen et al. in combination with Holt disclose the reinforcing sleeve being fixed to the tubular interconnect and at least part of one or both of the first wire element and the second wire element by an interference fit (the shrink tube 50 of Holt is a shrink fitting which may be considered type of interference fit, which is placed over the tubular interconnect of Allen, as discussed above.)
Regarding claims 7, 8, 9, 10, Allen et al. in combination with Holt disclose the tubular interconnect comprising a radiopaque marker or being made from a radiopaque material and placed on, proximate to or abutting (Allen et al., paragraph 0708, marker band being a radiopaque material being placed onto the hypotube).  Examiner notes the tubular interconnect or hypotube comprises may comprise a marker band placed thereon, and may therefore be considered being comprised of at least partially a radiopaque material or being placed proximate to or abutting as it is placed around.
Regarding claims 12, 13, and 20, Allen et al. discloses wherein the plurality of flexible bristles are grouped into a first segment of flexible bristles and a second segment of flexible bristles, the first segment of bristles extends radially outwardly from the first wire element and the second segment of bristles extends radially outwardly from the second wire element (see annotated figure 223a above; bristles of proximal segment 1504, bristles of the distal segment 1503).
Regarding claim 14, Allen et al. in combination with Holt discloses wherein the radiopaque marker element is disposed about the second wire element abutting the tubular interconnect on one end and the second segment of flexible bristles on the other end (figure 223a, radiopaque marker is disposed over or abutting the tubular interconnect (Allen et al., marker band is placed around one or both wires or onto the tubular interconnect hypotube, paragraph 0708), the bristles being on the other end (Allen et al. interconnect is between the first and second set of bristles in each segment 1503, 1504, figure 223a).
Regarding claims 15 and 16, Allen et al. discloses wherein the tubular interconnect is attached to the first and/or second wire element by crimping or an adhesive (paragraph 0708, attachment of the marker bands or hypotubes may be facilitated by crimping, welding, soldering, adhesive or other means). 
Regarding claims 17 and 18, Allen et al. in combination with Holt discloses wherein the reinforcing sleeve is disposed over at least part of the tubular interconnect and at least part of the first wire element (Allen et al. discloses a first and second marker may be positioned over the first and/or second wires; Holt discloses placing a shrink tube or reinforcing sleeve over a radiopaque marker to hold it is place), an intermediate radiopaque marker being attached to a device by being encapsulated within reinforcing sleeve 50 or through the intermediate radiopaque marker (Holt, column 5, lines 56-60),  but fails to explicitly disclose wherein the embolization device further comprises another reinforcing sleeve disposed over at least part of the tubular interconnect and disposed over at least part of the second wire element through an intermediate radiopaque marker element. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first and second reinforcing sleeve or shrink tube for a first and second radiopaque marker on each of the first and second wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. US 2016/0166257 in view of Holt US 6428566 and further in view of McGill et al. US 2002/0072730.
Regarding claim 4, Allen et al. discloses the tubular interconnect essentially as claimed, including the interconnect, or hypotube, being stiff (paragraph 0725), but does not disclose it being made from cobalt-chromium alloy.  
McGill et al. discloses a hypotube 30 for connecting a first and second wire segments 24 figure 1), the hypotube being made from a cobalt chromium alloy or other materials (paragraph 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Allen et al. with a hypotube made of a cobalt chromium alloy, as taught by McGill et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771   

/DIANE D YABUT/               Primary Examiner, Art Unit 3771